DETAILED ACTION
This correspondence is in response to the communications received January 25, 2022.  Claims 12-19 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 12-19 are allowed. 

The following is an Examiner's statement of reasons for allowance: The semiconductor package as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 12, the prior art discloses backside channels in semiconductor device chips that are to be stacked and subsequently encapsulated, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the particular dimensions claimed.  Although the prior art shows similar backside channels, the prior art fails to disclose the particular dimensions of pitch, when the backside channels are parallel in formation.

Konchady et al. (US 2014/0353817) Figs. 1 and 2 shown below.  The disclosure does not specify the dimensions of the depth or the pitch “S”.

    PNG
    media_image1.png
    635
    620
    media_image1.png
    Greyscale


Pagaila (US 2011/0272824) Figs. 5f and 5g, shown below.  Paragraph 0055 gives depth dimensions (10-200 micrometers), however the pitch is not discussed.

    PNG
    media_image2.png
    583
    734
    media_image2.png
    Greyscale

Regarding claim 17, the prior art discloses backside channels in semiconductor device chips that are to be stacked and subsequently encapsulated, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation of,
“wherein the one or more apertures further comprises a second aperture bisecting the backside portion and extending from edge to edge of the component width”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893